Citation Nr: 1227212	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  06-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right toe disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1992 to February 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claims for service connection for an avulsed right toe, a right hip contusion, a left knee injury, a left wrist condition and bilateral ringing in the ears.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through November 2011.

The Board remanded the instant claims in August 2010.  

A May 2011 rating decision granted service connection for episodic and recurrent bronchitis while a November 2011 rating decision granted service connection for residuals of a right foot injury; an initial rating was assigned for each disability.  A notice of disagreement objecting to the assigned rating for each disability has not been received and these claims are no longer before the Board for its consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.






REMAND

Right Hip, Left Knee, Left Wrist and Right Toe Claims

In its August 2010 remand, the Board instructed that VA examinations were to be conducted by an appropriate specialist to determine the nature and etiology of the Veteran's claimed right hip, left knee, left wrist and right toe disabilities.  An October 2010 VA examiner opined that it was less likely than not that his right hip, left knee and left wrist disabilities were related to his service and noted that the in-service injuries had occurred a number of years ago.  No rationale was offered for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, no opinion regarding the etiology of his right toe disability was provided.  In light of these deficiencies, it is unlikely that the October 2010 VA opinion would survive judicial scrutiny.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.  

The Veteran submitted a completed authorization form to allow VA to obtain records from Dr. C. at the Flat Shoals Foot and Ankle Center in January 2012.  It does not appear that these records have been requested.  VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994). VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2011).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2)(2011).  VA should attempt to obtain these records on remand.

In addition, the Veteran wrote in a December 2011 statement that he had undergone a Compensation and Pension (C&P) service examination in December 2011.  The subject of this examination is not clear from the record and such an examination report is not located in the claims file.  On remand, the RO should associate this examination report with the claims file. 

Bilateral Tinnitus

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In its August 2010 remand, the Board instructed that a VA audiology examination was to be conducted to determine the nature and etiology of the Veteran's claimed bilateral tinnitus.  A November 2010 VA audiology examiner opined that the Veteran's tinnitus was not caused or related to his in-service noise exposure and noted that a number of factors, including certain medical conditions, may be related to his tinnitus.  A July 2011 addendum to this examination indicated that it was not within the scope of an audiologist to determine the association between the Veteran's service connected disabilities and his claimed tinnitus.  The VA audiology examiner indicated that this opinion request should be deferred to a physician for an opinion.  It does not appear that such a referral has been conducted.  The Board notes that such an opinion is particularly pertinent in this case as the Veteran has been granted service connection for multiple sclerosis and that L'Hermitte's sign (buzzing sensations in the head) is a frequent symptoms of this disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain the Veteran's private treatment records from the Flat Shoals Foot and Ankle Center.  The Veteran is advised that he may be required to complete a new authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain the Veteran's December 2011 C&P examination report and associate it with the claims file.

All efforts to obtain this record must be documented in the claims file.  If no such record is available, the Veteran must be so informed and also told of the efforts to obtain the record. 

3.  Following the completion of the development listed in items numbered one and two, the RO/AMC should obtain an addendum to the October 2010 VA examination, if possible, or afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his claimed left knee, right hip and left wrist disabilities.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee, right hip and left wrist disabilities had its onset during the Veteran's period of active duty service from November 1992 to February 2002; or, was any such disorder caused by any incident or event that occurred during his period of service?  In making this assessment, the examiner is asked to specifically comment on the Veteran's April 1993 left knee soft tissue injury, October 1993 left wrist contusion and February 1995 right hip contusion.

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

4.  Following the completion of the development listed in items numbered one and two, the RO/AMC should obtain an addendum to the October 2010 VA examination, if possible, or afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his right toe disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right toe disability had its onset during the Veteran's period of active duty service from November 1992 to February 2002; or, was any such disorder caused by any incident or event that occurred during his period of service?  In making this assessment, the examiner is asked to specifically comment on the Veteran's in-service right toe diagnoses, including the March 1993 rule-out fracture of the first metatarsal, the June 1993 partially avulsed right toe and the May 1997 the decreased flexion of the right great toe.

b) What impact, if any, does the Veteran's service connected residuals of a right foot injury have on his claimed right big toe disability?

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

5.  Following the completion of development listed in item number two, the RO/AMC should obtain an addendum to the October 2010 VA examination, if possible, or afford the Veteran a VA examination with an appropriate physician to determine the nature and etiology of his claimed bilateral tinnitus.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

What relationship, if any, does the Veteran's service connected multiple sclerosis, bronchitis and/or musculoskeletal disorders have on his claimed bilateral tinnitus?

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

6.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

7.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


